By the court.
This day came again the parties by counsel, and the court, having maturely considered the transcript of the record of the petition aforesaid and arguments of counsel, is of opinion that the petitioners have an adequate remedy by virtue of sections-86 and 83a of the Code of Virginia of 1904, and upon the authority of Eubank v. Boughton, 98 Va. 499, 36 S. E. 529, the prayer of the petitioners for a writ of mandamus js denied; and it is ordered that the respondents recover of the petitioners their-costs in their behalf expended.

Mandamus refused.